PER CURIAM.
The defendant appeals from a final order summarily denying his petition for writ of habeas corpus. He contends that the circuit court failed to consider the merits of his supplemental motion filed pursuant to Florida Rule of Criminal Procedure 3.850.
We disagree with the defendant. It appears that the circuit court considered the merits of his supplemental motion by “summarily denying” the habeas petition rather than dismissing it as the state recommended. We also have considered the petition on its merits, and we conclude that the circuit court did not err in summarily denying it.

Affirmed.

MAY, C.J., GERBER, and CONNER, JJ., concur.